NO. 12-03-00177-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT

 
TYLER, TEXAS

 

§



IN RE: LYNWOOD T. MOORE§
	ORIGINAL PROCEEDING


§





OPINION
	Relator Lynwood T. Moore ("Moore") seeks a writ of mandamus requiring the trial court to
vacate temporary orders entered in a divorce proceeding.  Moore also requests emergency relief. 
Based upon our review of Moore's motion for emergency stay, mandamus petition, and the
accompanying record, we conclude that Moore has not shown himself entitled to the relief he seeks.
Accordingly, the emergency stay and the writ of mandamus are denied.

  JAMES T. WORTHEN 
									     Chief Justice


Opinion delivered June 18, 2003.
Panel consisted of Worthen, C.J. and Griffith, J.






(PUBLISH)